Citation Nr: 0519356	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-11 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine and the cervical spine.

2.  Entitlement to service connection for numbness of the 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
November 1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for degenerative changes of the lumbar and 
cervical spine, and for numbness of the hands.  This case was 
previously before the Board in November 2002 and August 2004, 
and was remanded on each occasion to ensure due process.  

The record discloses that the veteran's claim was initially 
adjudicated at the Detroit, Michigan RO, but he has 
apparently moved to Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
degenerative changes of the lumbar spine and the cervical 
spine, as well as for numbness of the hands.  He argues that 
he was involved in a jeep accident in service, and that his 
current disabilities are attributable to that accident.  

The service medical records disclose that the veteran was 
seen in April and May 1957 for neck and back pain following 
an automobile accident.  On the latter visit, he was treated 
with heat and given light duty for three days.  

A private chiropractor reported in July 1999 that he had been 
treating the veteran since September 1996.  The history 
included the veteran being involved in a rollover jeep 
accident in service, and that he was pinned under with the 
spare tire on his right side, resulting in injuries to his 
neck and low back.  The pertinent diagnoses were subluxations 
of the cervical spine and lumbar spine, and marked 
degenerative changes in the cervical and lumbar regions.  The 
examiner commented that the veteran's condition was a result 
of the injury he sustained in service.  Another chiropractor 
also concluded in April 2005 that the veteran's pain and 
dysfunction stemmed from the 1957 jeep accident.  

The record reflects the fact that the RO has made several 
attempts to procure records from the Social Security 
Administration.  In June 2000, the Social Security 
Administration indicated that the VA would have to contact 
the veteran's local Social Security Administration office, as 
it was not the custodian of the records.  In 2002, the RO 
again sought to obtain the requested Social Security 
Administration records.  The requests made by the RO 
apparently were not sought from the local Social Security 
Administration office, as the VA had been directed to do in 
June 2000.  

Documentation of the veteran's Social Security Administration 
award is not of record.  VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should attempt to obtain the 
veteran's records from the Social 
Security Administration District Office 
local to his residence.  In this regard, 
the RO is advised that the veteran was 
residing in Detroit, Michigan in June 
2000, when the Social Security 
Administration, responding to a VA 
request for information, reported that 
the local Social Security Administration 
office had any of the veteran's records.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his disabilities 
involving the lumbar and cervical spine, 
as well as for numbness of the hands, 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran that have not already been 
associated with the claims folder.

3.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and etiology of his cervical 
and lumbar spine disabilities, and any 
disability manifested by numbness of the 
hands.  All necessary tests should be 
performed.  The examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
disability of the cervical spine and/or 
lumbar spine, or a disability manifested 
by numbness of the hands, is related to 
service.  The rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought 
remains denied, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


